Petition for Writ of Mandamus Dismissed and
Memorandum Opinion filed September 7, 2010
 
In
The
Fourteenth
Court of Appeals

NO. 14-10-00482-CR
NO. 14-10-00483-CR
NO. 14-10-00484-CR
NO. 14-10-00485-CR

In Re Standard Parking Corporation and S. Michael McColloch,
Relators

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS

MEMORANDUM
 OPINION
On June 1, 2010, relators, Standard Parking
Corporation and S. Michael McColloch, filed a petition for writ of mandamus in
this Court.  See Tex. Gov’t Code Ann. §22.221 (Vernon 2004); see also
Tex. R. App. P. 52.  In the petition, relators ask this Court to compel the
Honorable Marc Carter, presiding judge of the 228th District Court of Harris County,
to set aside his May 6, 2010 order.  Real parties in interest, Simon Property
Group, Inc. and Mark Steven Bell, have filed a motion to dismiss this original
proceeding as moot.  The motion is granted.
Accordingly, we order the petition for writ of
mandamus dismissed as moot without prejudice to refiling.  We lift our stay
order issued on June 2, 2010.
                                                                                    PER
CURIAM
 
 
Panel consists of Chief Justice Hedges and Justices Yates and
Boyce.
Do Not Publish—Tex. R. App. P. 47.2(b).